Citation Nr: 0740697	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-29 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
August 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran does not have current hearing loss disability 
according to VA standards.

2.  The medical evidence also does not include a current 
diagnosis of a left leg disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  A left leg disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, by letter dated in August 2003, the RO:  (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to his 
claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Moreover, since the veteran's claims for 
service connection are denied, no disability rating or 
effective date will be assigned.  Therefore, there can be no 
possibility of prejudice to the appellant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless.)

If there is any notice deficiency here, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect he understands what is needed 
to prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

With respect to the duty to assist, the RO has secured the 
veteran's VA and private treatment records, he has testified 
at a Travel Board hearing, and he has been afforded a VA 
audiological examination.  As there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

It is noted that, in March 2006, the veteran was notified by 
letter that an examination would be scheduled in the future 
and that if he failed to report for the examination a 
decision would be made on his claim based on the evidence of 
record.  He was scheduled for a VA audiometric and ear 
disease examination on March 29, 2006, but he failed to 
report for the examination.

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another. 
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the veteran, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).

There is no legal or regulatory requirement that VA make 
further efforts to schedule an examination.  The consequence 
in this case of the veteran's failure without good cause to 
report for his VA examination is that his claim must be 
considered on the basis of the evidence already on file.  
38 C.F.R. § 3.655(b).  While VA has a duty to assist him in 
developing his claim, he, too, has a concomitant obligation 
to cooperate with VA in these efforts.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not 
a "one-way" street).  

It is further noted that an etiological opinion has not been 
obtained with respect to the veteran's left leg claim.  
However, the Board finds that there is no current diagnosis 
with respect to a left leg disorder.  Thus, a remand for an 
examination and/or opinion is not necessary to decide the 
claim on appeal.  See 38 C.F.R. § 3.159 (c)(4).  As service 
and postservice medical records provide no basis to grant 
this claim, the Board finds no basis for a VA examination to 
be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court provides that, in disability compensation (service 
connection) claims, VA must afford a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) the 
evidence establishes that an event, injury, or disease 
occurred in service or establishes certain diseases 
manifested during an applicable presumptive period for which 
the claimant qualifies, and (3) there is an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.  

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).



Bilateral Hearing Loss

The veteran contends that service connection for bilateral 
hearing loss is warranted because this disorder is the result 
of exposure to acoustic trauma due to constant gunfire while 
serving inside a tank.  

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The veteran's service records show that, upon enlistment 
examination in June 1974, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0

0
LEFT
15
5
15

10

Service medical records also show that, upon separation 
examination in March 1976, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0


Post service private and VA medical records are silent with 
respect to findings or complaints of hearing loss.

On the VA audiological evaluation in February 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
20
25
LEFT
25
20
35
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner noted the current 
audiological findings revealed normal hearing sensitivity, 
bilaterally.  Word recognition scores for each ear were 
excellent and otoscopic observation was unremarkable.  The 
examiner also noted that the veteran's response consistency 
was poor throughout the testing session.  

During his August 2007 Travel Board hearing, the veteran 
testified that his doctors had told him that his hearing was 
alright; however, he stated that he found it difficult to 
hear people sometimes.  

Given these results, the veteran does not have impaired 
hearing by VA standards.  In Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992) ,the United States Court of Appeals for 
Veterans Claims held that the regulation prohibited an award 
of service connection where audiometric test scores are 
within the established limits.  Therefore, in the absence of 
evidence demonstrating that the veteran has hearing loss by 
VA standards service connection is not warranted and his 
claim must be denied.

Left Leg

The veteran contends that service connection for a left leg 
disorder is warranted because he cut his leg when he was hit 
by a misfired round while service on a tank during his period 
of active duty service.  

The veteran's service medical records reflect that, in April 
1976, the veteran was hurt inside of a tank and sought 
treatment for knee pain.  

Post service VA and private medical records are silent with 
respect to complaints of or treatment for left leg 
impairment.  

Similarly, during his August 2007 Travel Board hearing, the 
veteran testified that he has not received treatment for his 
left leg and that he has been self medicating.

In this regard, it is noted that the Court has indicated that 
the normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition]; see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability].

Post service VA and private medical records are silent with 
respect to complaints of or treatment for a left leg 
disorder.  Moreover, VA outpatient treatment records reflect 
that he reported no lower extremity complaints and his lower 
extremities were normal upon clinical evaluation.  

Thus, service connection for a left leg disorder must be 
denied because there is no clinical evidence of a current 
disability involving this extremity.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The veteran may believe that his claimed disorders are 
service connected and that there is a causal relationship 
between his period of active duty service and these 
disorders.  However, there is no indication that the veteran 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for his 
statements to be considered competent evidence.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107.


ORDER

The appeal is denied as to both issues.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


